Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31-34, 38-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimitrov (“Recent Advances in the Growth of Metals, Alloys, and Multilayers by Surface Limited Redox Replacements (SLRR) Based Approaches”; Electrochimica Acta; 2016; pages 599-622).
With regard to claim 31, Dimitrov teaches a method of recovering a replacement metal (abstract) from a sulfate-based process solution (paragraph 28 of applicant’s disclosure lists H2SO4 as a sulfate-based solution; Dimitrov also teaches a sulfuric acid/H2SO4 solution for the redox replacement – page 608, col. 2, first paragraph) comprising: 
(a) electro-depositing a sacrificial metal on an electrode by applying a pulse potential (page 603, col. 2 under “The one-cell approach”), and wherein the electrode is placed in a sulfate-based (H2SO4) process solution (page 608, col. 2, first paragraph);
2SO4) spontaneously replaces the sacrificial metal deposited in step (a), resulting in enrichment of the replacement metal on the electrode, and wherein the replacement metal is Pt or Ag or Pt and Ag (the different approaches of Dimitrov discuss the surface limited redox replacement (SLRR) of platinum and silver (abstract; See page 603 under “2.3 The One-Cell Approach”; page 604 under “Deposition by SLRR in Different Systems”; sections 3.2.1-3.2.2 also discuss platinum deposition by redox replacement in a “one cell configuration”);
c) optionally repeating steps (a) and (b) subsequently or by a multistep pattern (Dimitrov teaches a multi-cycle SLRR growth process; page 604, col. 1, first paragraph; sections 3.2.1-3.2.2 on pages 609-610 discuss multiple replacement events); and
d) using the deposition containing electrode as such (the objective of Dimitrov is to obtain a deposition of ultrathin metal/alloy layers on a substrate with perfect structure and unique functionality for use in electrochemical applications; abstract; page 600 under “Introduction”).
With regard to claim 32, the sacrificial metal of Dimitrov comprises Zn (page 607, col. 1, last paragraph to col. 2, first paragraph).
2SO4 process solution of Dimitrov further comprises an additional element (requires the presence of a chloride complex; page 608, col. 1 last paragraph to col. 2, first paragraph).
 	With regard to claim 34, Dimitrov further teaches wherein Pd is recovered on the electrode from the sulfate-based process solution (page 607, col. 2, section 3.1.3 “Pd and Ru Deposition”).
	With regard to claim 38, the sulfate-based process solution/sulfuric acid of Dimitrov originates from electro-winning (multi-cycle process – the sulfuric acid is recovered and reused; page 604, col. 1, first paragraph; sections 3.2.1-3.2.2 on pages 609-610) wherein a sulfate content of the sulfate-based process solution is greater than 0.1 M (0.5M; page 609 under Figure 8).
	With regard to claim 39, the electrode of Dimitrov comprises a conductive material (Au) onto which the sacrificial metal can be deposited (page 605, section 3.1.1).
With regard to claim 40, the electrode of Dimitrov comprises a three dimensional (3D) carbon material fabricated through pyrolysis of polymers (page 613, section 3.3.2).
With regard to claim 41, Dimitrov teaches wherein the electrodeposition step is conducted by pulsing the potential in a range in which the sacrificial metal deposits on the electrode (page 603, col. 2 under “The one-cell approach”).
With regard to claim 42, Dimitrov discloses wherein the potential or current in the electrodeposition step is such that sacrificial metal deposits on the electrode and hydrogen evolution does not prevent the metal recovery, and wherein a cathodic potential in the electrodeposition step is selected as desired (page 602, col. 1, first 
With regard to claim 43, Dimitrov further discloses wherein an absolute value of a current density of the applied current density in the electrodeposition is in the range of 0.01 — 1000 mA/cm” (figure 8 in page 609 shows a variety of current densities that can be applied which fall within the claimed range).
	With regard to claim 44, the electrodeposition step (a) of Dimitrov has a residence time in the range of 0.01 s —30s (see figure 3 on page 604 – resident times between 1-3 seconds are shown).
With regard to claim 45, Dimitrov discloses wherein the redox replacement step (b) is finished after a pre-determined time (page 604, col. 1, first paragraph – the potential control is discontinued; page 610, col. 2, first paragraph – a “stop potential” step is incorporated, the higher the stop, the more platinum was replaced).
With regard to claim 46, the redox replacement step (b) of Dimitrov can be conducted by cutting-off the applied potential that the spontaneous replacement of the sacrificial metal by the replacement metal can take place (page 604, col. 1, first paragraph – the potential control is discontinued; page 610, col. 2, first paragraph – a “stop potential” step is incorporated, the higher the stop, the more platinum was replaced).
With regard to claim 47, Dimitrov discloses wherein the redox replacement step (b) is finished after a pre-determined time period that allows replacement of the sacrificial metal with the replacement metal after less than 48 hours (page 604, col. 1, first paragraph – the potential control is discontinued; page 610, col. 2, first paragraph – 
With regard to claim 48, Dimitrov discloses wherein electrodeposition and redox replacement steps in claim 1 are repeated 1 - 1000 times before recovering the replacement metal from the electrode (Dimitrov teaches a multi-cycle SLRR growth process; page 604, col. 1, first paragraph; sections 3.2.1-3.2.2 on pages 609-610 discuss multiple replacement events).
With regard to claim 49, claim 31 requires recovering the metal OR using the deposition containing electrode as such, whereas claim 49 is directed to steps for recovering the metal. Accordingly, claim 49 has been withdrawn from consideration as it does not further limit “using the deposition containing electrode as such” of claim 31. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 35-37 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrov, as applied to claim 31 above.
With regard to claims 35, 50, Dimitrov teaches all of the method steps discussed above, wherein the recovering takes place in sulfate-based solution/H2SO4, but fails to disclose wherein the content of the replacement metal is <25 ppm or the concentration ratio is >100. However, Dimitrov discloses that a “stop potential” step is incorporated. The higher the stop, the more platinum was replaced (page 610, col. 2, first paragraph). Therefore, one having ordinary skill in the art at the time of filing would have found it obvious to select the optimum “stop potential” to replace the desired amount of metal with a reasonable expectation of success in doing so. It has been held by the courts that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.II.A.
 	With regard to claims 36, 37, even though Dimitrov fails to explicitly teach wherein a concentration of the replacement metal is below a detection limit in the sulfate-based process solution, and wherein the sulfate-based solution has a sacrificial metal concentration > 2 g/l, it has been held by the courts that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.II.A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.